 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JULIAN SMOTHERS; ASA DHADDA,                    No. 2:17-cv-00548-KJM-KJN
12                      Plaintiffs,
13           v.                                       ORDER
14    NORTHSTAR ALARM SERVICES, LLC,
15                      Defendants
16

17                 Plaintiffs move for leave to file a second amended complaint, preliminary approval

18   of a class action settlement, preliminary certification of proposed classes under Federal Rule of

19   Civil Procedure 23 and conditional certification of the proposed class under the Fair Labor

20   Standards Act. The motions are unopposed. As explained below, the court GRANTS in part and

21   DENIES in part plaintiffs’ motions.

22   I.      BACKGROUND

23           A.    Factual and Procedural Background

24                 Plaintiffs Julian Smothers and Asa Dhadda allege defendant NorthStar Alarm

25   Services, LLC (“NorthStar”) violated California and federal law by not properly compensating

26   /////

27   /////

28   /////
                                                     1
 1   plaintiffs or providing them with mandatory wages, meal periods, rest periods, reimbursements and
 2   accurate wage statements. See Second Am. Compl. (“SAC”), ECF No. 45.1
 3                  The named plaintiffs are former NorthStar employees. Id. ¶¶ 1, 2, 32.2 NorthStar
 4   specializes in home security and automation, selling, installing and servicing alarm systems
 5   throughout the United States. Motion for Preliminary Approval (“Mot.”), ECF No. 39 at 11;3 SAC
 6   ¶ 31. To establish operations in a city, NorthStar typically establishes a base of operations in a
 7   central apartment complex for its team of Alarm Installation Technicians. Mot. at 11; SAC ¶ 31.
 8   A team generally includes one Lead Alarm Installation Technician and several non-lead Alarm
 9   Installation Technicians. Mot. at 11; SAC ¶ 31. Lead Alarm Installation Technicians have
10   oversight and inventory control duties but otherwise perform the same role as non-lead Alarm
11   Installation Technicians. Mot. at 11; SAC ¶ 31. All technicians typically report for a morning
12   meeting to review training before traveling into the field to complete alarm installation assignments.
13   Mot. at 11; SAC ¶ 19. After completing assignments, technicians report to the central base of
14   operations to turn in paperwork and account for inventory. Mot. at 11; SAC ¶ 21. NorthStar
15   compensates technicians in part through “a piece rate based on alarm installations.” Mot. at 12;
16   SAC ¶ 21. Plaintiffs contend this compensation scheme deprives technicians of “a separate . . .
17   hourly compensation for time spent in ‘non-productive’ tasks . . . . such as attending morning
18   meetings, traveling out into the field, waiting in the field between installation jobs, correcting
19   installations, or turning in forms and accounting for inventory at the end of the day.” Mot. at 12;
20   SAC ¶¶ 21.
21
     1
22     Plaintiffs initially filed a proposed second amended complaint that contained several errors and
     inconsistences, many of which the court identified at hearing. See ECF No. 39, Ex. 1. At the
23   court’s prompting, and after meeting and conferring with defendants, plaintiffs submitted the
     current proposed second amended complaint, which the court accepts and cites throughout this
24   order.
25   2
       The second amended complaint refers to Dhadda as both “a current” NorthStar employee, ¶ 32,
26   and “a former” NorthStar employee, ¶ 2. Dhadda confirmed in a recently filed declaration that he
     is no longer a NorthStar employee. ECF No. 54-2 ¶ 7.
27
     3
       The court cites specific paragraph numbers as those numbers are provided in declarations and
28   the settlement agreement, but cites ECF page numbers in referring to the briefs.
                                                       2
 1                  Plaintiffs filed this putative wage and hour class action complaint in state court
 2   alleging NorthStar violated various provisions of the California Labor Code and the federal Fair
 3   Labor Standards Act (“FLSA”). Compl., ECF No. 1, Ex. A. NorthStar removed the action to this
 4   court, ECF No. 1, and, following discovery, plaintiffs moved to amend their complaint, ECF No.
 5   28, and then moved for preliminary certification of their FLSA collective action, ECF No. 33.
 6   Before the court decided plaintiffs’ motion to amend, which was fully briefed and taken under
 7   submission, see ECF Nos. 28-29, 31-32, and before the motion for conditional certification was
 8   fully briefed, see ECF No. 33, the parties reached a settlement agreement, see ECF No. 35
 9   (Settlement Notice); see also Joint Stipulation of Class Action Settlement and Release
10   (“Settlement), Jared Hague Decl., ECF No. 39-2, Ex. 1 at 11-74. Upon the parties’ request, the
11   court continued the pending FLSA certification motion in anticipation of the instant motion. See
12   ECF No. 36 (Second Am. to Scheduling Order). At hearing, with S. Brett Sutton and Jared Hague
13   appearing for the plaintiffs and Andrew Collins appearing for the defendant, both parties agreed
14   the instant motion moots plaintiffs’ motion to amend and motion for conditional certification. See
15   Transcript (“Tr.”), ECF No. 47 at 2:21-3:7.
16           B.     Settlement Agreement
17                  The parties reached a settlement agreement following mediation with a former judge
18   and experienced wage and hour class action mediator. Mot. at 28; Jared Hague Decl. ¶ 18.4 Critical
19   components of the proposed settlement are addressed below.
20                  1.     Proposed Classes
21                  Given significant differences between Rule 23 class actions and FLSA collective
22   actions, the parties’ settlement agreement proposes two settlement classes with separate settlement
23   funds, though both classes span the same February 3, 2013 through December 31, 2017 class
24   period. See Settlement §§ I.4 & I.9; Fed. R. Civ. P. 23(a)-(b), (e); 29 U.S.C. § 216(b).
25   /////
26   /////
27
     4
       The court has conducted an in camera review of the parties’ confidential mediation briefs and
28   the mediator’s global settlement proposal.
                                                     3
 1                  The parties propose the following class definitions:
 2                  California Class: All current and former non-exempt Alarm
                    Installation Technicians and Lead Alarm Installation Technicians
 3                  who performed compensable work for Defendant in the State of
                    California at any time from February 3, 2013 through December 31,
 4                  2017, as defined herein.
 5   Settlement § I.4.a.
 6                  FLSA Group: All current and former non-exempt Alarm Installation
                    Technicians and Lead Alarm Installation Technicians who
 7                  performed compensable work for Defendant in the United States at
                    any time from February 3, 2014 through December 31 [sic] 2017, as
 8                  defined herein, and who affirmatively opt in to the Settlement by
                    cashing, depositing, or otherwise negotiating a Settlement Payment
 9                  Check.
10   Id. § I.4.b. NorthStar has identified all putative class members through its records, Mot. at 13, and
11   confirms there are 94 individuals in the California Class and 285 individuals in the FLSA Group,
12   Settlement § I.4.a.-b.
13                  2.        Proposed Gross Settlement Amount5
14                  Under the Agreement, NorthStar will make a $1.8 million gross settlement payment
15   to the settlement administrator. Settlement §§ I.21 (“Gross Settlement Amount”), V.2 (“Payment
16   by Defendant”). The parties propose the following allocation of the gross settlement amount:
17                  (1) Up to $600,000, one-third of the gross settlement, for class
                    counsel as attorneys’ fees, and up to $20,000 for costs and expenses.
18                  Id. § IV.7. Any difference in the amount actually awarded will revert
                    to the net settlement fund for distribution to class members. Id.
19
                    (2) Up to $10,000 in enhancement payments for each named
20                  plaintiff. Id. § IV.2. Any difference in the amount actually awarded
                    will revert to the net settlement fund for distribution to class
21                  members. Id.
22                  (3) An anticipated $40,000 in administrative expenses paid to the
                    claims administrators. Additional expenses will be deducted from
23                  the gross settlement amount, with the net settlement and class
24
     5
       The Settlement erroneously states that Class funds will be paid directly from the Gross
25   Settlement Amount. Compare Settlement § I.21 (allocating 100% of gross settlement amount to
26   California Class and FLSA Group), with Settlement § I.25 (allocating 100% of net settlement
     amount, after costs, fees and awards are deducted from the gross settlement amount, to the
27   classes). At hearing counsel confirmed the Settlement language defining the gross settlement
     amount is erroneous and the class funds will be distributed from the net, not gross, settlement as
28   provided in § I.25.
                                                       4
 1                  members’ awards recalculated accordingly, upon approval from the
                    court. Id. § VI.1. If expenses are less than $40,000, the excess will
 2                  be added to the net settlement amount prior to distribution to class
                    members. Id.
 3
                    (5) A $50,000 California Private Attorneys General Act of 2004
 4                  (“PAGA”) penalty, 75 percent ($37,500) of which will be paid to the
                    California Labor and Workforce Development Agency and 25
 5                  percent ($12,500) of which will be paid to the class. Id. § VII.1.e.
 6                  (6) Any applicable tax withholding required. Id. §§ IV.5; VII.1.d.
 7                  3.      Proposed Net Settlement Amount

 8                  Accounting for all proposed distributions described above, plaintiffs estimate a

 9   $1,082,500 net settlement available for distribution to class members. See Mot. at 13; see also

10   Settlement § I.25. The parties propose allocation of the net settlement amount as follows:

11                          a.     California Class Settlement Amounts

12                  The California Class will receive an allocation of 44 4/9 percent ($481,111) of the

13   net settlement amount. Settlement § I.25. This amount will be divided by 1,275, the total number

14   of California Class Members’ workweeks, resulting in a “pay period rate.” Settlement

15   § VII.2.a. Each California Class member who does not opt-out of the settlement will receive a

16   settlement amount equal to the number of his or her individual weeks worked between February 3,

17   2013 and December 31, 2017, multiplied by the pay period rate. Id.

18                  If more than 30 percent of California Class members opt-out, however, the parties

19   agree the portion of the net settlement amount allocated to the California Class that would have

20   been paid to the excluded individuals be returned to NorthStar. Id. § VI.4. Should fewer than 30

21   percent of the California Class opt out of the settlement, the net settlement amount will not be

22   reduced. Id.

23                          b.     FLSA Group Settlement Amounts

24                  The FLSA Group will receive an allocation of 55 5/9 percent ($601,389) of the net

25   settlement amount. Id. § I.25. The FLSA Group’s share of the net settlement amount will be

26   divided by 5,769, the FLSA Group members’ total number of workweeks, resulting in a pay

27   period rate. Id. § VII.2.b. Each FLSA Group member will receive a settlement amount equal to

28   /////
                                                       5
 1   the number of his or her individual weeks worked between February 3, 2014 and December 31,
 2   2017, multiplied by the pay period rate. Id.
 3                    Should a member of the FLSA Group decline to opt-in to the settlement, the
 4   administrator will return the member’s settlement funds to NorthStar. Settlement § VII.6. But
 5   NorthStar guarantees payment of at least 50 percent of the FLSA Group allocation to FLSA
 6   Group members and, if necessary to meet that 50 percent commitment, a cy pres recipient. §
 7   VI.5. The parties propose the Justice Gap Fund of the State Bar of California as a cy pres
 8   recipient. Id.
 9                    4.      Non-Monetary Settlement
10                    The settlement also includes non-monetary terms, including NorthStar’s agreement
11   to make changes to its compensation practices. Settlement § IV.4. These changes include
12   requiring NorthStar to record the daily hours worked by class members to ensure correct wage
13   payments; paying Alarm and Lead Alarm Installation Technicians at least California minimum
14   wage and overtime wages for all hours worked; posting and distributing meal and rest period
15   bulletins; modifying on-call policies applicable to California Alarm and Lead Alarm Installation
16   Technicians so those employees are not required to monitor their phones during off-duty hours or
17   during meal and rest periods; and Reimbursing California Alarm and Lead Alarm Installation
18   Technicians for reasonable business expenses, including reimbursement for required tools and for
19   work-related travel conducted in personal vehicles at the IRS mileage rate. Id. § III.4.a–e.
20                         On March 19, 2018, as required under the parties’ settlement terms, NorthStar
21   filed a declaration confirming it has taken all non-monetary action required under the Settlement.
22   ECF No. 41.
23   II.    PRELIMINARY CLASS CERTIFICATION
24          A.        California Class
25                    Plaintiffs seek preliminary certification of the proposed California Class for
26   settlement purposes and preliminary settlement approval under Rule 23. Mot. at 20-29. Rule 23
27   permits class action settlements “only with the court’s approval” following “a hearing and on a
28   finding” that the agreement is “fair, reasonable, and adequate.” Fed. R. Civ. P 23(e). Proposed
                                                        6
 1   class action settlements are reviewed in two stages, requiring two hearings. First, the court conducts
 2   a preliminary fairness analysis and, if necessary, a preliminary class certification analysis. Ann.
 3   Manual for Complex Litigation, Fourth, (May 2018 Update) (“MCL”), § 21.632; see In re
 4   Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011). Second, after all absent
 5   class members are notified of the certification and proposed settlement, the court holds a final
 6   fairness hearing where it revisits class certification and determines whether to approve the
 7   settlement. MCL §§ 21.632-21.635 (4th ed.); Narouz v. Charter Commc’ns, LLC, 591 F.3d 1261,
 8   1267 (9th Cir. 2010).
 9                  Preliminary certification in the settlement context is appropriate only if Rule 23’s
10   certification requirements are satisfied. See Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620
11   (1997) (court owes “undiluted, even heightened, attention” to class certification requirements in
12   settlement context); Fed. R. Civ. P. 23(c)(1) advisory committee’s note to 2003 amendment (“A
13   court that is not satisfied that the requirements of Rule 23 have been met should refuse certification
14   until they have been met.”). The court reviews each Rule 23 requirement below.
15                  1.       Rule 23(a)(1) – Numerosity
16                  The class must be “so numerous that joinder of all members is impracticable.” Fed.
17   R. Civ. P. 23(a)(1). Joinder need not be impossible; rather, “the court must find that the difficulty
18   or inconvenience of joining all members of the class makes class litigation desirable.” In re Itel
19   Sec. Litig., 89 F.R.D. 104, 112 (N.D. Cal. 1981); accord Baghdasarian v. Amazon.com, Inc., 258
20   F.R.D. 383, 388 (C.D. Cal. 2009) (defining “impracticability” as when joinder of all class members
21   is “difficult or inconvenient”) (citations omitted). “While there is no fixed number that satisfies
22   the numerosity requirement, as a general matter, a class greater than forty often satisfies the
23   requirement, while one less than twenty-one does not.” Johnson v. Serenity Transportation, Inc.,
24   No. 15-CV-02004-JSC, 2018 WL 3646540, at *6 (N.D. Cal. Aug. 1, 2018) (quoting Ries v. Ariz.
25   Beverages USA LLC, 287 F.R.D. 523, 526 (N.D. Cal. 2012)).
26                  Here, the California Class consists of 94 technicians, and plaintiffs reasonably
27   contend it would be impracticable to bring 94 individual suits. Mot. at 20. The numerosity
28   requirement is satisfied.
                                                        7
 1                   2.      Rule 23(a)(2) – Commonality
 2                   To satisfy the commonality requirement, there must be “questions of law or fact
 3   common to the class.” Fed. R. Civ. P. 23(a)(2). The “claims must depend upon a common
 4   contention . . . . of such a nature that it is capable of classwide resolution—which means that
 5   determination of its truth or falsity will resolve an issue that is central to the validity of each one of
 6   the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). The court
 7   considers “the capacity of [the] classwide proceeding to generate common answers” and takes note
 8   of “[d]issimilarities within the proposed class [] [that] have the potential to impede the generation
 9   of common answers.” See Millan v. Cascade Water Servs., Inc.,310 F.R.D. 593, 604 (E.D. Cal.
10   2015) (quoting Dukes, 564 U.S. at 350).
11                   “Commonality is generally satisfied where . . . ‘the lawsuit challenges a system-
12   wide practice or policy that affects all of the putative class members.’” Franco v. Ruiz Food Prods.,
13   Inc., No. CV 10-02354 SKO, 2012 WL 5941801, at *5 (E.D. Cal. Nov. 27, 2012) (quoting
14   Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001), abrogated on other grounds by Johnson v.
15   California, 543 U.S. 499, 504–05 (2005))
16                   In their motion for preliminary certification, plaintiffs barely even attempt to
17   establish that the commonality requirement is satisfied here. See Mot. at 20 (arguing, in light of
18   the parties’ settlement, the California Class members’ “employment with Defendants [sic] as an
19   Alarm Installation Technician during the Class Period” satisfies the commonality requirement).
20   Plaintiffs’ revised second amended complaint provides better support and, given the nature of the
21   class claims and definition of the class, the court finds the commonality requirement is satisfied at
22   this preliminary stage. See SAC ¶ 26 (identifying 15 common questions of law and fact).
23   Specifically, the common questions of law and fact raised in plaintiffs’ proposed second amended
24   complaint will generate class-wide answers to the following central issues in this matter: whether
25   NorthStar’s piece-rate payment policy violates California’s minimum wage laws by denying class
26   members minimum wage for travel time between employment locations, waiting time, on-call time
27   and time spent in meetings and repairing defective alarm systems; whether the piece-rate policy
28   violates California law entitling class members to overtime and double time wages; whether
                                                          8
 1   NorthStar’s written meal period policy did not accurately describe class members’ entitlement to a
 2   first and second, duty-free meal break, and whether requirement that class members monitor their
 3   phones at all times denied class members meal breaks; whether NorthStar’s absence of a rest period
 4   policy and requirement that class members monitor their phones at all times deprived class
 5   members of ten-minute, duty-free rest periods; whether NorthStar provided plaintiffs with accurate
 6   pay records; and whether NorthStar’s requirement that class members have certain mandatory
 7   equipment, without reimbursing class members for that equipment, violated California law. Id.
 8   ¶¶ 21-26(a)–(o). Each of these questions implicates NorthStar’s uniform compensation system and
 9   policies to which all class members were subject, and presents common questions “central to the
10   validity of each one of the claims” and “capable of class-wide resolution.” See Dukes, 654 U.S.
11   350. At this juncture, plaintiffs have satisfied the commonality requirement.
12                  3.      Rule 23(a)(3) – Typicality
13                  The typicality requirement is satisfied if “the claims or defenses of the representative
14   parties are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “Measures of
15   typicality include ‘whether other members have the same or similar injury, whether the action is
16   based on conduct which is not unique to the named plaintiffs, and whether other class members
17   have been injured by the same course of conduct.’” Torres v. Mercer Canyons Inc., 835 F.3d 1125,
18   1141 (9th Cir. 2016) (quoting Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)).
19   Under this “permissive” requirement, “representative claims are ‘typical’ if they are reasonably
20   coextensive with those of absent class members; they need not be substantially identical.” Parsons
21   v. Ryan, 754 F.3d 657, 685 (9th Cir. 2014) (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020
22   (9th Cir. 1998)).
23                  Here, plaintiffs allege they, along with all class members, were “uniformly subject
24   to the same” NorthStar policies for compensation, received the same itemized wage statements,
25   “generally followed a similar daily routine during the summer season,” and were “subject to the
26   same [NorthStar] written policies and procedures.” SAC ¶ 27. Plaintiffs thus allege their “claims
27   are typical of the class claims.” Id. As discussed above, plaintiffs have identified NorthStar policies
28   that presumably deprived technicians across the California Class of required compensation and rest
                                                         9
 1   and meal breaks. For present purposes, there is no indication the named plaintiffs’ claims differ
 2   substantively from those of the class and it appears NorthStar’s policies likely resulted in similar
 3   injuries across the class. Accordingly, at this juncture, the typicality requirement is satisfied.
 4                  4.      Rule 23(a)(4) – Adequacy
 5                  The adequacy requirement is satisfied only if the representative plaintiffs “will fairly
 6   and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). Courts must consider
 7   whether “(1) [] the named plaintiffs and their counsel have any conflicts of interest with other class
 8   members and (2) [] the named plaintiff and their counsel [will] prosecute the action vigorously on
 9   behalf of the class[.]” Hanlon, 150 F.3d at 1020. “Serious conflicts of interest can impair adequate
10   representation by the named plaintiffs, yet leave absent class members bound to the final judgment,
11   thereby violating due process.” In re Volkswagen ‘Clean Diesel’ Mktg., Sales Practices, & Prod.
12   Liab. Litig., 895 F.3d 597, 607 (9th Cir. 2018).
13                  While both named plaintiffs seek a relatively high incentive award, which the court
14   addresses below, the record before the court does not suggest the named plaintiffs have conflicts of
15   interest with the putative class members. Further, plaintiffs have participated in the litigation
16   process, see Hague Decl. ¶ 17, and their claims and interests appear to be “aligned with [those] of
17   the class,” Collins v. Cargill Meat Sols. Corp., 274 F.R.D. 294, 301 (E.D. Cal. 2011). With respect
18   to the second factor, plaintiffs’ counsel have described their significant collective experience in
19   class-action cases and, specifically, in class-action cases involving employment related matters.
20   See S. Brett Sutton Decl. ¶¶ 5-13; Jared Hague Decl. ¶¶ 11-13. Plaintiffs’ counsel also describe the
21   effort expended on this action thus far, which includes extensive discovery, investigation into the
22   strengths and weaknesses of the class claims and participation in private mediation with a highly
23   experienced mediator. See Jared Hague Decl. ¶ 14. At this juncture, the court finds the class
24   representatives and counsel are adequate.
25                  5.      Rule 23(b)(3) – Predominance & Superiority
26                  Plaintiffs contend the California Class should be certified under Rule 23(b)(3),
27   under which the court must find: “the questions of law or fact common to class members
28   predominate over any questions affecting only individual members, and that a class action is
                                                        10
 1   superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.
 2   R. Civ. P. 23(b)(3); see Mot. at 22-23. In conducting the predominance and superiority inquiries,
 3   courts may consider Rule 23(b)(3)’s “non-exclusive factors”:
 4                  (A) the class members’ interests in individually controlling the
                    prosecution or defense of separate actions;
 5
                    (B) the extent and nature of any litigation concerning the controversy
 6                  already begun by or against class members;
 7                  (C) the desirability or undesirability of concentrating the litigation of
                    the claims in the particular forum; and
 8
                    (D) the likely difficulties in managing a class action.
 9

10   Fed. R. Civ. P. 23(b)(3)(A)–(D); Hanlon, 150 F.3d at 1023.
11                          a.      Predominance
12                  “The predominance inquiry asks whether the common, aggregation-enabling, issues
13   in the case are more prevalent or important than the non-common, aggregation-defeating, individual
14   issues.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (citation and internal
15   quotation marks omitted); Amchem, 521 U.S. at 623 (“The Rule 23(b)(3) predominance inquiry
16   tests whether proposed classes are sufficiently cohesive to warrant adjudication by representation.”)
17   (citation omitted). Thus, the court considers “the relationship between the common and individual
18   issues.” Hanlon, 150 F.3d at 1022.
19                  Here, as noted above, the major questions in this case arise from NorthStar’s alleged
20   uniform failure to properly calculate wages and overtime, account for meal periods and rest periods,
21   and provide reimbursements. See Mot. at 23. While the court may not “rely on uniform policies
22   ‘to the near exclusion of other relevant factors touching on predominance,’” the current record
23   establishes these policies were applied to all putative California Class members, who performed
24   the same job functions in the same ways, with no evidence that variance from these policies or other
25   “fact-intensive” determinations would prevent the identified major questions from predominating
26   in this litigation. See Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 965 (9th Cir. 2013)
27   (citations omitted).
28   /////
                                                        11
 1                          b.      Superiority
 2                  “The superiority inquiry under Rule 23(b)(3) requires determination of whether the
 3   objectives of the particular class action procedure will be achieved in the particular case,” which
 4   “necessarily involves a comparative evaluation of alternative mechanisms of dispute resolution.”
 5   Hanlon, 150 F.3d at 1023 (citation omitted). The available alternative resolution here would
 6   require the 94 class members to bring individual claims to resolve the same questions at the heart
 7   of this action while bearing the full “cost of litigation, including the inevitable cost of expert
 8   witnesses if the matter went to trial . . . .” See Mot. at 23. Although plaintiffs contend the costs of
 9   individual suits “would far outstrip the potential recovery on an individual basis,” they do not
10   provide the court with an estimate of the average recovery per class member. See id. Taking the
11   net settlement amount estimated for the California Class, $481,111, and dividing that figure by the
12   number of putative class members, 94, an average payment to each class member would be
13   $5,118.20. That figure will vary depending on each class member’s total number of workweeks.
14   See id. at 13 (explaining class members’ settlement amounts will be “based on the total number of
15   workweeks worked”). Thus, it is not entirely clear to the court that this sum is so insignificant as
16   to make all individual suits pointless, though it seems likely that some class members’ costs of suit
17   would likely outweigh their recovery. Cf. Kempen v. Matheson Tri-Gas, Inc., No. 15-CV-00660-
18   HSG, 2016 WL 4073336, at *7 (N.D. Cal. Aug. 1, 2016) (finding estimated recovery of $50 for
19   one class and $500 for the other “suggest that the incentive to litigate any individual claim is low
20   and that class treatment is superior”). At this stage and without any suggestion that individual
21   members have a strong interest in the piecemeal pursuit of individual claims arising from uniform
22   policies, the class action mechanism will promote efficiency by allowing multiple claims to be
23   litigated simultaneously and is thus provides the superior method.
24                  At this preliminary stage, plaintiffs have satisfied Rule 23(a) and 23(b)(3)’s
25   requirements and the motion to preliminarily certify the California Class is GRANTED.
26   /////
27   /////
28   /////
                                                        12
 1                  6.      Appointment of Class Counsel
 2                  Under Rule 23(g), “a court that certifies a class must appoint class counsel.” Fed.
 3   R. Civ. P. 23(g)(1). Here, as addressed above, plaintiffs’ counsel have experience litigating wage
 4   and hour class actions and their request to be appointed class counsel is GRANTED.
 5           B.     The FLSA Group
 6                  The FLSA establishes an opt-in collective action procedure for employees allegedly
 7   denied wages and overtime pay. See 29 U.S.C. § 216(b). Under the FLSA, “one or more
 8   employees” may file a civil action “in behalf of himself or themselves and other employees
 9   similarly situated.” Id.
10                  The FLSA does not define the term “similarly situated” and the Ninth Circuit only
11   recently, and only after this motion was submitted, interpreted that term. See Campbell v. City of
12   Los Angeles, 903 F.3d 1090, 1110–17 (9th Cir. 2018). After rejecting the “minority approach”
13   among district courts, which “treat[ed] a collective as an opt-in analogue to a Rule 23(b)(3) class,”
14   the panel also declined to wholly adopt the majority “ad hoc” approach, which “applies a three-
15   prong test that focuses on points of potential factual or legal dissimilarity between party plaintiffs.”
16   Id. at 1111–13 (emphasis omitted). The panel faulted the latter approach for “offer[ing] no clue as
17   to what kinds of ‘similarity’ matter under the FLSA,” and its “open-ended inquiry into the
18   procedural benefits of collective action [that] invites courts to import, through a back door,
19   requirements with no application to the FLSA.” Id. at 1113-16. Rather, considering the term
20   “similarly situated” in light of the FLSA’s goals, the panel explained:
21                  [The FLSA’s] goal is only achieved—and, therefore, a collective can
                    only be maintained—to the extent party plaintiffs are alike in ways
22                  that matter to the disposition of their FLSA claims. If the party
                    plaintiffs’ factual or legal similarities are material to the resolution
23                  of their case, dissimilarities in other respects should not defeat
                    collective treatment.
24

25   Id. at 1114 (internal citations and emphasis omitted). Thus, “[p]arty plaintiffs are similarly situated,
26   and may proceed in a collective, to the extent they share a similar issue of law or fact material to
27   the disposition of their FLSA claims.” Id. at 1117.
28   /////
                                                        13
 1                  Campbell also approved of district courts’ two-step approach for determining
 2   whether a FLSA collective action may proceed. Id. at 1108-10. In the first step, as here, the plaintiff
 3   moves for preliminary certification and the district court applies a “lenient [standard] . . . . loosely
 4   akin to a plausibility standard,” with the analysis “focused on a review of the pleadings but []
 5   sometimes [] supplemented by declarations or limited other evidence.” Id. at 1109. If granted,
 6   “preliminary certification results in the dissemination of a court-approved notice to the putative
 7   collective action members, advising them that they must affirmatively opt in to participate in the
 8   litigation.” Id. In the second step, typically following discovery, the employer may move for
 9   decertification, showing the “similarly situated” requirement has not been satisfied, prompting the
10   court to “take a more exacting look at the plaintiffs’ allegations and the record.” Id.
11                  Here, plaintiffs contend the FLSA Group members are similarly situated because
12   that group “consists exclusively of Lead and regular [sic] Alarm Installation technicians,” all of
13   whom “were compensated in the same manner” under NorthStar’s compensation policies “and were
14   allegedly denied overtime and minimum wages . . . .” Mot. at 17–18; see SAC ¶¶ 21–23, 111-30.
15   Further, in their prior motion to preliminarily certify the FLSA class, plaintiffs submitted
16   declarations from NorthStar technicians who worked in various locations across the country and
17   attested that in each location they were subject to NorthStar’s policies that give rise to the FLSA
18   minimum wage and overtime claims at issue here. See Gerry Sarabia Decl., ECF No. 33-5
19   (employed as technician in California, Indiana, Texas, Washington, Illinois); Asa Dhadda Decl.,
20   ECF No. 33-6 (employed as technician in California, Indiana, Colorado, Texas, Oklahoma,
21   Illinois); Armando Gomez, Jr. Decl., ECF No. 33-7 (employed as technician in California, Texas,
22   Nevada). Thus, at this preliminary stage, there is sufficient evidence that the putative “party
23   plaintiffs are alike in ways that matter to the disposition of their FLSA claims,” as they held similar
24   jobs with similar functions and were uniformly subject to NorthStar’s compensation policies that
25   led to the alleged FLSA violations here, presenting “similar issue[s] of law or fact material to the
26   disposition of their FLSA claims.” Campbell, 903 F.3d at 1117; see Kempen v. Matheson Tri-Gas,
27   Inc., No. 15-CV-00660-HSG, 2016 WL 4073336, at *4 (N.D. Cal. Aug. 1, 2016) (conditionally
28   certifying FLSA class where complaint alleged “non-exempt delivery drivers were subject to a
                                                        14
 1   common policy instituted by Defendant that did not factor in bonus pay into the putative class’s
 2   overtime pay rate”).
 3                  For the foregoing reasons, the motion to preliminarily certify the FLSA Group is
 4   GRANTED.
 5   III.   PRELIMINARY SETTLEMENT APPROVAL
 6                  Under Rule 23(e), a class action may be settled “only with the court’s approval,”
 7   and the court may provide such approval “only after a hearing and only on finding that it is fair,
 8   reasonable, and adequate . . . .” Fed. R. Civ. P. 23(e). To assess the fairness of a proposed
 9   settlement, courts consider several factors, including:
10                  (1) the strength of the plaintiff's case; (2) the risk, expense,
                    complexity, and likely duration of further litigation; (3) the risk of
11                  maintaining class action status throughout the trial; (4) the amount
                    offered in settlement; (5) the extent of discovery completed and the
12                  stage of the proceedings; (6) the experience and view of counsel;
                    (7) the presence of a governmental participant; and (8) the reaction
13                  of the class members of the proposed settlement.
14   In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 944 (9th Cir. 2015) (quoting Churchill
15   Vill., LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)). While class action settlements always
16   “present unique due process concerns for absent class members” and the “inherent risk [] that class
17   counsel may collude with the defendants,” settlements negotiated prior to class certification present
18   “an even greater potential for a breach of fiduciary duty owed the class during settlement.” In re
19   Bluetooth, 654 F.3d at 946 (citations and internal quotation marks omitted). Such settlements “must
20   withstand an even higher level of scrutiny for evidence of collusion or other conflicts of interest
21   than is ordinarily required under Rule 23(e) before securing the court’s approval as fair.” Id. (citing
22   Hanlon, 150 F.3d at 1026). Should the court find the settlement deficient, it “may suggest changes”
23   but cannot “rewrite” a settlement agreement. M.C.L. § 13.14 (footnotes omitted); Hanlon, 150
24   F.3d at 1026 (court reviews “the settlement taken as a whole, . . . for overall fairness”; “[t]he
25   settlement must stand or fall in its entirety” (citing Officers for Justice v. Civil Serv. Comm’n of
26   San Francisco, 688 F.2d 615, 628 (9th Cir. 1982)).
27                  “FLSA claims may not be settled without approval of either the Secretary of Labor
28   or a district court.” Seminiano v. Xyris Enter., Inc., 602 F. App’x 682, 683 (9th Cir. 2015) (citing
                                                        15
 1   Nall v. Mal-Motels, Inc., 723 F.3d 1304, 1306 (11th Cir. 2013)). In the absence of Supreme Court
 2   or Ninth Circuit guidance, district courts in this circuit often apply the Eleventh Circuit’s standard
 3   in evaluating FLSA settlements, assessing whether the settlement is “a fair and reasonable
 4   resolution of a bona fide dispute over FLSA provisions.” See Lynn’s Food Stores, Inc. v. U.S. by
 5   & through U.S. Dep’t of Labor, Employment Standards Admin., Wage & Hour Div., 679 F.2d 1350,
 6   1355 (11th Cir. 1982); Mot. at 18 (applying same standard). “A bona fide dispute exists when there
 7   are legitimate questions about ‘the existence and extent of Defendant’s FLSA liability.’” Selk v.
 8   Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164, 1172 (S.D. Cal. 2016) (quoting Ambrosino
 9   v. Home Depot. U.S.A., Inc., No. 11cv1319 L(MDD), 2014 WL 1671489 (S.D. Cal. Apr. 28, 2014)).
10   In conducting this inquiry, courts often turn to factors relied on in preliminary certification of Rule
11   23 class actions to the extent those factors apply to FLSA actions. Maciel v. Bar 20 Dairy, LLC,
12   No. 117CV00902DADSKO, 2018 WL 5291969, at *4 (E.D. Cal. Oct. 23, 2018) (citing Khanna v.
13   Inter-Con Sec. Sys., Inc., No. CIV S-09-2214 KJM, 2013 WL 1193485, at *2 (E.D. Cal. Mar. 22,
14   2013)).
15             A.    Obvious Deficiencies
16                   At the preliminary approval stage, courts often consider only whether the proposed
17   settlement “(1) appears to be the product of serious, informed, non-collusive negotiations; (2) has
18   no obvious deficiencies; (3) does not improperly grant preferential treatment to class
19   representatives or segments of the class; and (4) falls within the range of possible approval.” Spann
20   v. J.C. Penney Corp., 314 F.R.D. 312, 319 (C.D. Cal. 2016) (citations omitted). To the extent this
21   analysis may be less rigorous than the Churchill inquiry described above, the court is persuaded by
22   a colleague’s observation that “the idea that district courts should conduct a more lax inquiry at the
23   preliminary approval stage seems wrong” and lacks any compelling rationale. See Cotter v. Lyft,
24   Inc., 193 F. Supp. 3d 1030, 1035–36 (N.D. Cal. 2016). Rather, in light of the court’s duty to absent
25   class members, the court should “review class action settlements just as carefully at the initial stage
26   as [it] do[es] at the final stage.” See id. at 1037.
27                   Here, however, even a less-than-rigorous analysis reveals “obvious deficiencies” in
28   the settlement that preclude preliminary approval. Namely, the proposed FLSA notice and opt-in
                                                            16
 1   procedures are fatally flawed. Upon this court’s preliminary approval but prior to its final approval,
 2   the parties agree to sending each putative FLSA Group member a check for his or her individual
 3   settlement amount, with each check containing the following endorsement:
 4                  By signing, depositing, and/or cashing this check, I hereby consent
                    to opt-in to the collective action in Smothers et al. v. NorthStar Alarm
 5                  Services, LLC, Case No. 2: 17-cv-00548-KJM-KJN (E.D. Ca.) [sic]
                    as a party plaintiff pursuant to Section 16(b) of the Fair Labor
 6                  Standards Act (“FLSA”) and agree to release NorthStar Alarm
                    Services, LLC (“NorthStar”) and all Released Parties from all claims,
 7                  both known and unknown, that arise out of my employment with
                    NorthStar under the FLSA, state statutory law (excluding workers’
 8                  compensation laws, unemployment compensation laws, and
                    discrimination laws), or common law (e.g., unjust enrichment,
 9                  quantum meruit, etc.) concerning my compensation, hours of work,
                    pay for those hours of work, or NorthStar's payroll practices.6
10

11   Settlement §§ VI. 2, VII. 2. But § 216(b) of the FLSA expressly provides that “[n]o employee shall
12   be a party plaintiff to any such action unless he gives his consent in writing to become such a party
13   and such consent is filed in the court in which such action is brought.” 29 U.S.C. § 216(b). Courts
14   more elevated than this one have read the statutory language as requiring written consent filed with
15   the court, albeit not in formal holdings. See Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 75
16   (2013) (“The sole consequence of conditional certification is the sending of court-approved written
17   notice to employees, who in turn become parties to a collective action only by filing written consent
18   with the court, § 216(b).”) (citation omitted); Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036,
19   1043 (2016) (quoting same to explain why “[t]he size of the class certified under Rule 23 [] was
20   larger than that certified under § 216”); Rangel v. PLS Check Cashers of California, Inc., 899 F.3d
21   1106, 1109 n.1 (9th Cir. 2018) (“A [FLSA] collective is not formed until other plaintiffs file consent
22
     6
23     In addition to the other problems with the endorsement opt-in approach discussed below, this
     release language appears inconsistent with the language provided in the parties’ settlement
24   agreement, which plaintiffs emphasize is “appropriately tailored” and “releases only those claims
     which were or could have been asserted based on the allegations in Plaintiffs’ proposed second
25   amended complaint, and which arose during the Class Period.” Mot. at 16 (emphasis omitted);
26   Settlement § I.30 (“Released Claims”). District courts appropriately “routinely reject proposed
     class action settlement agreements that try to release all claims in a wage-and-hour case relating
27   to compensation as overbroad and improper.” Kempen v. Matheson Tri-Gas, Inc., No. 15-CV-
     00660-HSG, 2016 WL 4073336, at *9 (N.D. Cal. Aug. 1, 2016) (collecting cases).
28
                                                       17
 1   forms with the court joining (that is, ‘opting into’) the original named plaintiff’s case.”) (citations
 2   omitted)).
 3                  Plaintiffs contend their proposed method of opting-in “has been approved by other
 4   courts.” Mot. at 19 (citations omitted).7 They are correct, but the decisions they point to are less
 5   than satisfying on the crucial question here. One case expressly finds “both the Notice Packet and
 6   the check accompanying it sufficiently inform Class Members of their option not to opt in by not
 7   cashing the check,” Viceral v. Mistras Grp., Inc., No. 15-CV-02198-EMC, 2016 WL 5907869, at
 8   *10 (N.D. Cal. Oct. 11, 2016), but the court there does not appear to have analyzed whether the
 9   check-cashing method complied with the requirement of “consent in writing to become such a party
10   . . . filed in the court in which such action is brought.” 29 U.S.C. § 216(b). In other cases plaintiffs
11   cite, courts approved the proposed check-cashing opt-in method with no citation whatsoever to
12   § 216(b)’s opt-in language. See Lazarin v. Pro Unlimited, Inc., No. C11-03609 HRL, 2013 WL
13   3541217, at *2 (N.D. Cal. July 11, 2013); Franco, 2012 WL 5941801, at *24; del Toro Lopez v.
14   Uber Techs., Inc., No. 17-CV-06255-YGR, 2018 WL 5982506, at *25 (N.D. Cal. Nov. 14, 2018).
15   Plaintiffs also cite cases where the court required employees to first return an opt-in form before
16   receiving settlement checks with opt-in endorsement language, which provides little if any support
17   for plaintiffs’ position that cashing a settlement check alone suffices. See Leverage v. Traeger
18   Pellet Grills, LLC, No. 16-CV-00784-KAW, 2017 WL 2797811, at *4 (N.D. Cal. June 28, 2017);
19   Nur v. Tatitlek Support Servs., Inc., No. 15CV00094SVWJPRX, 2016 WL 3039573, at *3 (C.D.
20   Cal. Apr. 25, 2016). Plaintiffs’ remaining cases either approve the check-cashing opt-in method in
21   cases initially filed as “hybrid” FLSA and Rule 23 class actions, as here, without any reasoned
22   explanation for dispensing with § 216(b)’s requirements, or are ambiguous as to whether FLSA
23   members initially filed written consent with the court. See Gundrum v. Cleveland Integrity Servs.,
24   Inc., No. 17-CV-55-TCK-TLW, 2017 WL 3503328, at *3 n.2 (N.D. Okla. Aug. 16, 2017) (noting
25   settlement stipulating to “certification of a multi-state Rule 23 settlement class,” although
26   endorsement language on check includes release of FLSA claims); Mills v. Capital One, N.A., No.
27
     7
      Plaintiffs filed notices of supplemental authority for this position after this motion was
28   submitted. See ECF Nos. 46, 54. The court has considered both submissions.
                                                       18
 1   14 CIV. 1937 HBP, 2015 WL 5730008, at *1, 6-7 (S.D.N.Y. Sept. 30, 2015) (approving distribution
 2   of settlement checks to release FLSA claims only after earlier notice advised of “the right of
 3   members of the class to opt in to the collective action” and only after court’s final approval).
 4                  The court has considered whether § 216(b)’s requirement may be satisfied by virtue
 5   of the parties’ agreement to have the Settlement Administrator “maintain copies of all negotiated
 6   checks . . . and file with the Court at least 14 days prior to the Final Approval and Fairness Hearing,
 7   a declaration at the conclusion of the check-cashing period listing the names . . . of all Class
 8   Members who signed, deposited, and/or cashed their settlement checks” along with “redacted
 9   copies of the cashed checks.” Settlement § VII.2.b. This procedure would provide a type of writing
10   filed with the court, and § 216(b) could be read to allow as much. But such a reading is strained,
11   given the Supreme Court’s reading of the statute as requiring not merely any form of opting-in, but
12   written consent filed with the court. See Genesis Healthcare Corp., 569 U.S. at 75 (employees
13   “become parties to a collective action only by filing written consent with the court”). In contrast,
14   the parties’ proposal would have FLSA collective active members opt-in and receive their
15   settlement in a single stroke and prior to the court’s final settlement determination. Plaintiffs
16   provide no justification for distributing settlement funds before the settlement has been finally
17   approved. While the parties anticipate “issu[ing] a second check to each FLSA Group Member”
18   should the court’s final approval result in a higher than estimated net settlement, they have no plan
19   in place should the court withhold final approval, and thus appear to take for granted the court’s
20   final approval is guaranteed. See id. ¶ VII.2.c. But it cannot be if the court is to do its job, as it
21   will.
22                  This court thus joins those that have consulted § 216(b)’s requirements and rejected
23   similar opt-in by settlement check proposals. See Johnson v. Quantum Learning Network, Inc., No.
24   15-CV-05013-LHK, 2016 WL 8729941, at *1 (N.D. Cal. Aug. 12, 2016) (finding settlement
25   provision allowing FLSA members to opt-in by cashing or depositing settlement checks “does not
26   comply with the plain language of the FLSA” and constitutes an obvious deficiency that precludes
27   preliminary approval of Rule 23 and FLSA settlement); Kempen v. Matheson Tri-Gas, Inc., No.
28   15-CV-00660-HSG, 2016 WL 4073336, at *9 (N.D. Cal. Aug. 1, 2016) (same); Robinson v.
                                                        19
 1   Flowers Baking Co. of Lenexa, LLC, No. 16-2669-JWL, 2017 WL 4037720, at *1 n.1 (D. Kan.
 2   Sept. 13, 2017) (same). Cf. Ferreri v. Bask Tech., Inc., No. 15-CV-1899-CAB-MDD, 2016 WL
 3   6833927, at *2 & n.1 (S.D. Cal. Nov. 21, 2016) (finding plaintiff’s counsel’s declaration “listing
 4   35 individuals who she claims submitted their consent to join the conditional collective action”
 5   does not satisfy FLSA’s opt-in requirement).
 6                  Because the court must approve of or reject the settlement in its entirety, this defect
 7   requires the court to DENY the motions to approve both the Rule 23 and FLSA settlements here.
 8   As other courts have noted, it appears one way the parties may correct this deficiency is by directing
 9   putative FLSA Group members to send opt-in forms to the settlement administrator and then having
10   plaintiffs file those opt-in forms with this court. Johnson, 2016 WL 8729941, at *1; Kempen, 2016
11   WL 4073336, at *9.
12                  In the event plaintiffs renew their motion with a proposed cure to the FLSA opt-in
13   problem, the court reviews certain remaining factors based on the current record.
14           B.     Remaining Factors
15                  At hearing on this motion, the court requested the parties submit their confidential
16   mediation briefs for in camera review. The court has now reviewed those briefs and considers them
17   in addressing whether the settlement is fair and reasonable, not making any determination as to the
18   merits of plaintiffs’ claims, but in light of the strengths and weaknesses of plaintiffs’ case given the
19   risk and expense of continued litigation and the risk of maintaining class action status throughout
20   the trial.   Plaintiffs’ claims are largely premised on NorthStar’s employment policies, or
21   deficiencies within those policies, which plaintiffs contend violated the law and were applied
22   uniformly to technicians. See Mot. at 25–26. Based on its review of the relevant records, plaintiffs
23   provide a $1.16 million estimate of NorthStar’s total potential liability for the California minimum
24   wage and overtime claims alone. Hague Decl. ¶¶ 21-22. But to recover at least $500,000 of that
25   estimate, plaintiffs would need to show NorthStar’s willfulness, id. ¶ 22, and they contend
26   “[d]iscovery to date does not support the conclusion that Defendant’s alleged violation was willful
27   or intentional,” Mot. at 25.      Moreover, plaintiffs cite as additional weaknesses justifying
28   compromise the absence of certain records, the existence of non-binding but persuasive adverse
                                                        20
 1   case law addressing similar facts and potential challenges to class certification. Id. In their filings
 2   supporting the instant motion, plaintiffs contend these concerns likewise motivated their
 3   compromise on the derivative California Labor Code §§ 203, 226 claims, which plaintiffs say they
 4   estimated to be worth $127,000 and $318,000, respectively, and their meal and rest period claims,
 5   for which they estimated NorthStar’s exposure to be $174,000. Id. at 27; Hague Decl. ¶¶ 24, 26.
 6   Their California reimbursement claims, for which plaintiffs estimate NorthStar is liable for
 7   $35,000, and travel expenses claims, with NorthStar’s liability estimated at $100,000, required
 8   compromise due to missing records and difficulties in proof. Id. ¶ 25. Continued litigation would
 9   involve significant expense, as plaintiffs would be required to certify the class, continue discovery
10   and obtain “extensive expert analysis and representative evidence . . . to address various problems
11   of proof.” Id. ¶ 19; see also id. ¶ 22 (noting plaintiffs would attempt to use representative evidence
12   to establish common questions of law or fact predominate under standard outlined in Tyson, 136 S.
13   Ct. at 1047, to overcome absent records). Plaintiffs estimate their FLSA overtime and minimum
14   wage claims’ value at $732,000 and $40,000, respectively, noting these figures account employers’
15   ability to average compensation “on a workweek basis” under federal law, potentially weakening
16   plaintiffs’ claims. Id. ¶ 12. In light of these weaknesses and considering the additional expenses
17   to be incurred in continued litigation, plaintiffs eventually concluded that the mediator’s proposed
18   $1,800,000 global settlement was fair and reasonable. Id. ¶ 28. At this juncture, the court agrees.
19                  As to the balance of factors, the court finds no major impediments to approval.
20   Plaintiffs attest to robust discovery preceding settlement. Specifically, plaintiffs cite both formal
21   and informal discovery where the parties exchanged and reviewed “thousands of documents.”
22   Hague Decl. ¶¶ 14, 21. Settlement ultimately resulted from “a highly contentious litigation process
23   and multiple arms length [sic] negotiations with opposing counsel, including a private mediation
24   with . . . a former litigator and judge known for his expertise in the law surrounding complex
25   California wage and hour class actions.” Id. ¶ 18; see Pierce v. Rosetta Stone, Ltd., No. C 11–01283
26   SBA, 2013 WL 1878918, at *5 (N.D. Cal. 2013) (means by which parties reached proposed
27   settlement bears on its reasonableness and fairness). Indeed, although the parties left mediation
28   /////
                                                        21
 1   without reaching settlement, they “remained in constant contact” with the mediator and ultimately
 2   accepted his “global mediator’s proposal . . . .” Hague Decl. ¶ 28.
 3          C.      Subtle Signs of Unfairness
 4                  When, as here, a settlement is negotiated before formal class certification, the court
 5   must carefully review the settlement for “subtle signs that class counsel have allowed pursuit of
 6   their own self-interests and that of certain class members to infect the negotiations.” In re
 7   Bluetooth, 654 F.3d at 947 (citations omitted). These “subtle signs” include: (1) a disproportionate
 8   award to counsel, (2) a “clear sailing” arrangement for attorneys’ fees, and (3) arrangements where
 9   fees not awarded revert to defendant rather than the class fund. See id. Each sign is present here.
10                  1.      Attorneys’ Fees
11                  Plaintiffs seek attorneys’ fees not to exceed 33.33 percent of the gross settlement
12   amount, approximately $600,000. Mot. at 29. This fee amount is above the benchmark for this
13   circuit. See In re Easysaver Rewards Litig., 906 F.3d 747, 754 (9th Cir. 2018) (noting 25 percent
14   benchmark typically used in the Ninth Circuit). The court reserves judgment and notes counsel
15   may ultimately request, and must adequately support to stand a chance of approval, an upward
16   departure from the 25 percent benchmark at any final approval phase. See Powers v. Eichen, 229
17   F.3d 1249, 1256–57 (9th Cir. 2000) (explanation necessary when district court departs from 25%
18   benchmark).
19                  2.      Clear Sailing Provision
20                  The settlement includes a clear sailing provision in which NorthStar “agrees not to
21   object to [attorneys’] fee, cost or expense applications” that do not exceed 33.33 percent of the
22   gross settlement amount. Settlement § IV.7. This provision raises a red flag, as in all such cases
23   with this kind of agreement.
24                  Should plaintiffs renew their motion and again include a clear sailing provision, and
25   should the court approve of that renewed motion, the court ultimately will conduct “a lodestar cross-
26   check” in the final fairness hearing to determine whether the request is reasonable. See Ogbuehi v.
27   Comcast of Cal./Colo./Fla./Or., Inc., 303 F.R.D. 337, 352 (E.D. Cal. 2014). Accordingly, the court
28   will require plaintiffs’ counsel’s application for attorneys’ fees to be accompanied by detailed
                                                       22
 1   descriptions of tasks completed, hours spent on each task, who performed the work, each person’s
 2   hourly rate and the total number of hours worked.
 3                  3.      Reversion Provisions
 4                  Bluetooth warns courts to be wary of a “kicker” provision under which “all
 5   [attorneys’] fees not awarded would revert to defendants rather than be added to the cy pres fund
 6   or otherwise benefit the class,” which “amplifies the danger of collusion already suggested by a
 7   clear sailing provision.” In re Bluetooth, 654 F.3d at 947, 949. There is no such issue here, at
 8   least as to attorneys’ fees. See Settlement § IV.7 (providing attorneys’ fees and expenses not
 9   awarded “shall revert to the Net Settlement Amount and be distributed to the Class Members”).
10   But courts are also wary of settlement agreements that would return all unclaimed settlement
11   funds to the defendant. See Trout v. Meggitt-USA Servs., Inc., No. 216CV07520ODWAJW,
12   2018 WL 1870388, at *6 (C.D. Cal. Apr. 17, 2018) (noting such reversionary provisions are
13   “strongly disfavored” and parties must satisfactorily “explain why those funds should revert”)
14   (citations omitted).
15                  Under the settlement, if 30 percent or more of the California Class members opt-
16   out, the portion of the net settlement amount that would have been paid to those members will be
17   returned to NorthStar. Settlement § VI.4. Similarly, although NorthStar guarantees payment of 50
18   percent of the FLSA fund, funds for FLSA Group members who do not opt-in will be returned to
19   NorthStar, provided the 50 percent payment is satisfied. Settlement § VII.6. This, too, signals
20   potential unfairness and gives the court pause, though the court notes such provisions are frequently
21   deemed acceptable when justified. See Nur, 2016 WL 3039573, at *3. Plaintiffs only briefly
22   address the reversionary provision, arguing it is necessary to “recogni[ze] that Defendant is not
23   receiving a release.” Mot. at 14; Settlement § VI.4; VII.6. To gain ultimate approval, the proposed
24   terms will need to be more fully explained and justified to eliminate the court’s concerns.
25   IV.    CONCLUSION
26                  In light of the foregoing analysis, plaintiffs’ motion to amend, ECF No. 28, and
27   motion to certify class, ECF No. 33, are MOOT. The court resolves ECF No. 39 as follows: it
28   GRANTS plaintiffs’ motions for preliminary certification of the Rule 23 Class, to appoint class
                                                       23
 1   counsel, and for preliminary certification of the FLSA Group but DENIES plaintiffs’ motion for
 2   preliminary approval of the settlement. The court is mindful of the strong judicial policy favoring
 3   settlements and the denial is without prejudice to plaintiffs renewing their motion and addressing
 4   the issues identified herein. Finally, the court initially scheduled “a further status conference to
 5   schedule the balance of the case once class certification is decided,” ECF No. 18, and has since
 6   rescheduled that conference multiple times while these motions were pending.             The court
 7   VACATES the status conference set for January 25, 2019. The parties are ORDERED to meet and
 8   confer as to further motions and/or scheduling necessary in this case and shall file a joint status
 9   report within 21 days of this order.
10                  IT IS SO ORDERED.
11   DATED: January 22, 2019.
12

13                                                 UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      24
